DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 13, the claims recite “consistency determination” or similar. It is unclear as to what a consistency determination is, when something can be determined as consistent, and how different things can be and still be considered consistent thus rendering the claim indefinite. Note Claims 2 and 3 further limit the determination and make the phrase clear and are definite.
Regarding Claim 4, the claims recite “inconsistency determination” or similar. It is unclear as to what an inconsistency determination is, when something can be determined as inconsistent, and how similar things can be and still be considered inconsistent thus rendering the claim indefinite. Note Claim 5 furthers limit the determination and make the phrase clear and are not indefinite.
Regarding Claim 14, it is unclear if the comparison further limits the determining consistency of Claim 13 or if the limitations pertain to a different step entirely, thus rendering the claim indefinite.
Claim 18 recites the limitation "the second linear factor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second offset factor".  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9, 10, 12 – 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2017/0205299).
	Regarding Claim 1, Zhang discloses a system for sensing a physical parameter for verifying correct operation of the system, in at least Figure 3, the system comprising: a sensing device (Figure 3) including four resistive elements (22a’, 22a’’, 24a’, 24a’’) configured in a Wheatstone bridge configuration(Figure 3) having two biasing nodes (Input_1, Input_2) and two sensing nodes (Output_1, Output_2), at least one of the four resistive elements comprising a sensing transducer having a resistance that varies in response to variations of a parameter value of the physical parameter [0029]; a biasing network (control system) configured to selectively provide first and second biasing conditions (bias voltage across first and second legs) to the sensing device via the first and second biasing nodes [0047, 0049]; and a verification module (control system) configured to verify correct operation of the system based on a consistency determination of first and second output electrical signals generated at the two sensing nodes of the Wheatstone bridge in response to the first and second biasing conditions, respectively, selectively provided to the sensing device, the first and second output electrical signals indicative of the parameter value of the physical parameter [0050].
	Regarding Claim 2, Zhang discloses the verification module determines that the first and second output electrical signals are consistent with one another when a difference between the first and second output electrical signals is within a consistency range [0050].
	Regarding Claim 4, Zhang discloses the verification is further configured to determine incorrect operation based on an inconsistency determination of first and second output electrical signals generated at the two sensing nodes of the Wheatstone in response to the first and second biasing conditions, respectively, selectively provided to the sensing device (evaluation when the output signals are not within the predetermined range) [0050].
Regarding Claim 5, Zhang discloses the verification module determines that the first and second output electrical signals are inconsistent with one another when a difference between the first and second output electrical signals is not within a consistency range.
Regarding Claim 9, Zhang discloses a device resistance of the sensing device, as measured between the two sensing nodes, varies in response to variations in temperature [0035].
Regarding Claim 10, Zhang discloses the verification module is further configured to generate first and second temperature signals indicative of temperature based on a voltage difference between either the two sensing nodes or across the biasing network in response to providing the sensing device with the first and second biasing conditions, respectively [0035].
Regarding Claim 12, Zhang discloses the sensing transducer is a piezoresistive strain gauge [0025, 0029, 0030].
	Regarding Claim 13, Zhang discloses a method for sensing a physical parameter and for verifying correct operation of a system used for sensing the physical parameter, the method comprising: sensing a physical parameter via a sensing device (Figure 3) including four resistive elements  (22a’, 22a’’, 24a’, 24a’’) configured in a Wheatstone bridge configuration (Figure 3) having two biasing nodes (Input_1, Input_2) and two sensing nodes (Output_1, Output_2) [0029], at least one of the four resistive elements comprising a sensing transducer having a resistance that varies in response to variations of a parameter value of the physical parameter [0029]; selectively providing, via a biasing network (control system), first and second biasing conditions (bias voltage across first and second legs) to the sensing device via the first and second biasing nodes [0047, 0049]; determining consistency of first and second output electrical signals generated at the two sensing nodes of the Wheatstone bridge in response to the first and second biasing conditions, respectively, selectively provided to the sensing device, the first and second output electrical signals indicative of the parameter value of the physical parameter [0050]; and verifying, via a verification module (control system), correct operation of the system based on the consistency determined [0050].
Regarding Claim 14, Zhang discloses determining consistency comprises: comparing, via the verification module, a difference between the first and second output electrical signals with a consistency range [0050].
Regarding Claim 20, Zhang discloses a device resistance of the sensing device, as measured between the two sensing nodes, varies in response to variations in temperature [0035], the method further comprising: generating, via the verification module, first and second temperature signals indicative of temperature based on a voltage difference between either the two sensing nodes or across the biasing network in response to providing the sensing device with the first and second biasing conditions, respectively [0035].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0205299).
Regarding Claims 3 and 15, Zhang fails to expressly disclose the consistency range comprises a range of +/- a predetermined delta of a predetermined offset. 
Zhang does disclose the consistency range corresponds with a range of normal operation [0050].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to select a range from an expected/normal value i.e. predetermined offset with an expected amount of error i.e. +/- a predetermined delta from the value for the benefit of determining bounds of which what can be considered a range of normal operation.

Claim(s) 6, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0205299), in view of Jornod et al. (US 4817022).
Regarding Claims 6 and 16, Zhang fails to expressly disclose a parameter calculator configured to calculate the parameter value of the physical parameter by adding a first offset factor to a product of the first output electrical signal and a first linear factor.
Jornod teaches a parameter calculator (74) configured to calculate the parameter value of the physical parameter (P) by adding a first offset factor (Vs0/k) to a product of the first output electrical signal (V) and a first linear factor (1/k) (Col 7, lines 10 – 66).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Zhang by including a parameter calculator configured to calculate the parameter value of the physical parameter by adding a first offset factor to a product of the first output electrical signal and a first linear factor for the benefit of relating the physical parameter to the output electrical signal so that the physical parameter can be detected.
Regarding Claim 8, the combination fails to expressly disclose the parameter calculator is further configured to calculate the parameter value of the physical parameter by adding a second offset factor to a product of the second output electrical signal and a second linear factor.
However, Zhang discloses the second output signal [0029, 0050].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to apply Jornod’s calculation to all of Zhang’s output signals including second output electrical signal by having the parameter calculator be further configured to calculate the parameter value of the physical parameter by adding a second offset factor to a product of the second output electrical signal and a second linear factor for the benefit of relating the physical parameter to the output electrical signal so that the physical parameter can be detected.

Claim(s) 7, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0205299), in view of Jornod et al. (US 4817022), in further view of Wosnitza et al. (US 2016/0231187).
Regarding Claims 7 and 17, the combination fails to expressly disclose the first linear factor and the first offset factor are retrieved from a table indexed by temperature.
Wosnitza teaches looking up factors correlating pressure in a table indexed by temperature [0015].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by having the  first linear factor and the first offset factor be retrieved from a table indexed by temperature for the benefit of compensating the pressure transducer to a range of pressure and temperature, as taught by Wosnitza [0015].
Regarding Claim 18, as best understood, the combination fails to expressly disclose retrieving the second linear factor and the second offset factor from a table indexed by temperature.
However, Zhang discloses the second output signal [0029, 0050].
Wosnitza teaches looking up factors correlating pressure in a table indexed by temperature [0015].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination retrieving the second linear factor and the second offset factor from a table indexed by temperature for the benefit of compensating the pressure transducer to a range of pressure and temperature, as taught by Wosnitza [0015].

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2017/0205299), in view of Palmer (US 5457630).
Regarding Claim 11 and 19, Zhang discloses the physical parameter sensor is configured to measure a differential pressure [Abstract].
Zhang fails to expressly disclose the differential pressure is on opposite sides of an airfoil of an airplane.
Palmer measuring differential pressure is on opposite sides of an airfoil of an airplane [Abstract].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Zhang to measure differential pressure is on opposite sides of an airfoil of an airplane for the benefit of analyzing lift of the airfoil, as taught by Palmer (Col 1, line 65 – Col 2, line 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856